Title: Thomas Boylston Adams to John Adams, 7 April 1793
From: Adams, Thomas Boylston
To: Adams, John


My dear sir.
Philadelphia 7th: April 1793—
I am requested by Mr: Dobson to enquire of you what disposition you desire to be made of your Book’s of which he has a considerable supply of Coppies. Whether some of them should not be sent to Boston & New York, or whether you would wish them to remain where they are. He thinks you gave him no possitive directions about them before you left the City.
Various events have taken place in France since you left us; and tho’ not unexpected are not the less important. Since the Execution of the King & Queen nothing can be thought too mad or extravagant for the National Convention to commit, and the conjecture is not unfair that the Royal Family is e’re this extinct. Every arrival since the death of the King has brought some rumor of war—but no authentic information has come to hand till by the arrival of the Packet at New York, Official Dispatches were received by Mr Hammond of a declaration of war on the part of France against England & Holland. There have been some speculations in our Newspapers relative to the Reception & acknowledgment of the expected Minister from the new Republic: If indeed that can be called a Republic, where no laws exist, or if they do, where there is no power Supreme to enforce obedience to them. The term as applied to France, must signify the actual state of the Country, not the form of its Government—Res-Publica, or the Public Afairs, in confusion. Under any other construction, nothing would be easier than to create a Republic in any Country, for they have only to destroy the existing Government—and they are at once resolved into a Frenchifyed system, which if they chose they may call a Republic.
The propriety of receiving the expected Minister in a public capacity has been doubted; indeed Bache’s paper some time ago asserted that the President of the U,S, had resolved not to acknowledge him; but little credit I believe is to be given to this report, considering the quarter from whence it came. If there would be no impropriety in commiting your opinion upon this subject to a private letter, I will make a request that it may be directed to me.
I presume the Spring begins to show itself with you by this time, for the Fruit Trees have been in full bloom for some days in this City— I hope the warm weather will restore health to my Mother, to whom I present my best love and affection, and remain / your dutiful Son
Thomas B Adams
